HELSQH, District Judge.
By the decree of the supreme judicial court of Maine, passed in 1837, in the suit of the present plaintiff against the administrators and heirs at law of Samuel Winter, it was declared that Winter held the estate at his decease, in trust for the plaintiff, and the decree further directed that an absolute conveyance of the estate should be made by the defendants in that suit to the plaintiff upon the repayment to the administrators of the money disbursed by Winter on account of the trust. Of this decree William E. Greeley, when he took his deed from the administrators. *23in 1844, had not only the constructive notice arising from the record of the decree itself, bus he had actual notice also, as shown by his being a pew holder and member of the society, and by Ms interest in and his general acquaintance with its affairs. It is apparent also for the same reasons, and more especially by his permitting the society to occupy the estate as its own property before Ms deed to the society, that he bought it ior the society’s benefit, and with the expectation and understanding on both sides that upon repayment of the money advanced for its purchase he would convey the.estate to the society in the execution and discharge of the trust. He held the title under the original trust, and evidently intended so to hold it, and to stand in Winter’s place as trustee. Having been paid the money advanced, with interest, and having accepted it in full discharge of his equitable lien therefor, Ms deed was manifestly made in pursuance of and in execution of the trust, and for the purpose of vesting in the society all the title he held as trustee, and he had no right 'to impose upon the estate a condition not annexed to the trust. That the society never assented to the condition is shown by its protest, entered upon its records immediately after the conveyance by Greeley, and its continual occupancy of the estate as its own under the protest. If the entry by the defendants could have the effect to work a forfeiture, they would still hold the estate under the original trust, and would be bound to convey it to the society without condition. It is therefore decided that the conditional clause in the deed is void, anil not binding on the society, and that the defendants acquired no title by their entry for breach of the condition.
Decree for the plaintiff.